Moore, J.
This is a proceeding to enjoin the prosecution of an action at law in which Lyman G. Mason is plaintiff, and the estate of Andrew Wierengo is defendant, in which case a new trial was granted in May, 1897. Mason v. Wierengo's Estate, 113 Mich. 151. A reference to that case will make it unnecessary to make a de*647tailed statement here. When the litigation was here before, it was held that, under the conceded facts of the case, Mr. Mason was entitled • to recover. It is not claimed that conditions have changed, or -that the facts are different upon this record from what they were in the other, but it is said that the opinion in that case was rendered, though it worked a hardship, because the law was technical and inelástic, and that equity will grant relief against the strict, rigid, and oppressive rules of the common law, and that it ought to intervene here.
We never have understood that where a court at law has jurisdiction over the subject-matter and the parties, and one of them has a cause-of action against the other, given to him by the well-settled rules of law, equity will intervene because in the individual case a hardship will be done. We do not believe this is the province of a court of chancery. Without discussing the claim of counsel in detail, we content ourselves with citing 1 Pom. Eq. Jur. §§ 46, 47; 1 Story, Eq. Jur. §§ 18, 19.
We think the court very properly dismissed the bill of complaint. The decree is affirmed.
The other Justices concurred.